Citation Nr: 0304214	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2001, for the grant of an increase to a 70 percent disability 
evaluation for post-traumatic stress disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1962 to 
May 1965 and from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Wilmington, Delaware, 
Regional Office (RO).  In that decision, inter alia, the RO 
increased the disability evaluation of the veteran's service-
connected post-traumatic stress disorder from a 30 percent 
rating to a 70 percent rating.  The RO assigned May 21, 2001 
as the effective date of that award.  The veteran has 
perfected an appeal of that effective date.  

In March 2002, the veteran filed what amounted to a new claim 
for an increased evaluation for post-traumatic stress 
disorder, requesting that he be evaluated as 100 percent 
disabled.  In an August 2002, rating decision, inter alia, 
the RO denied the veteran's March 2002 claim.  In November 
2002, the veteran's representative submitted an argument in 
the instant case that contained statements that must be 
construed as a notice of disagreement with the August 2002 
rating decision.  In a case in which a claimant has expressed 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, this issue will be subject of a remand.

In March 2003, the veteran's motion to advance his appeal on 
the Board's docket was granted.


FINDINGS OF FACT

1.  All available evidence necessary for review of the issue 
on appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  On July 29, 1997, the RO notified the veteran of the 
denial of his claim for an increased evaluation of his 
service-connected post-traumatic stress disorder.  The 
veteran filed a notice of disagreement with that decision at 
a hearing before the RO on September 2, 1997.  The RO issued 
a statement of the case in response to the notice of 
disagreement on February 13, 1998.  The veteran did not file 
a substantive appeal within the one year period following the 
date of the original July 29, 1997, decision that had denied 
his claim for an increased evaluation.

3.  On May 21, 2001, in conjunction with a hearing before the 
Board pertaining to an unrelated issue, the veteran filed a 
claim for an increased rating for service-connected post-
traumatic stress disorder.  In a February 2002 rating 
decision, the evaluation of post-traumatic stress disorder 
was increased from a 30 percent disability evaluation to a 70 
percent evaluation, effective from May 21, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2001 have 
not been met for the assignment of a 70 percent evaluation 
for post-traumatic stress disorder.  38 U.S.C.A. §§ 1155, 
5101(a), 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.159, 3.400, 20.200, 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than May 21, 2001, for the award of the 70 percent 
disability evaluation for his post-traumatic stress disorder.  
It is his basic contention that he expressed his disagreement 
soon after a July 1997 rating decision that had denied an 
increased rating but never heard anything more until he had 
to raise the issue again in a May 21, 2001 Board hearing.  He 
asserts that the effective date of the award should reflect 
the date of the receipt of his initial unanswered claim, May 
6, 1997.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, a factual background pertinent 
to the issue on appeal will be presented.  Finally, the Board 
will analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in September 2001 and June 2002 letters from the 
RO, there was a significant change in veterans' law prior to 
the veteran's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law in pertinent part redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue considered herein has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 2001 and June 2002 letters from the RO, the 
February 2002 rating decision, and the August 2002 statement 
of the case.  The referenced RO letters specifically advised 
the veteran of his rights and responsibilities under the 
VCAA.  In the foregoing decisions, the veteran was advised 
that there was no evidence of a claim for an increased 
evaluation for post-traumatic stress disorder that had not 
been fully adjudicated prior to the May 21, 2001 Board 
hearing.  In the September 2001 and June 2002 letters from 
the RO, the veteran was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For example, he was told that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies, but that it was his responsibility to 
provide sufficient information to VA so records could be 
requested.  Based on the specific notice provided to the 
veteran and the development which has been accomplished, the 
Board has concluded that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Although it 
was not necessarily pertinent to the issue of effective date, 
the veteran was scheduled to appear for VA examinations 
following the receipt of his claim.  These examinations took 
place in September 2001 and August 2002.  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Factual Background

Service connection for post-traumatic stress disorder was 
granted in an April 1997 rating decision and assigned a 30 
percent evaluation, effective from September 15, 1992.  

On May 20, 1997, a claim for an increased evaluation for 
service-connected post-traumatic stress disorder was received 
by the RO.  

On July 29, 1997, the RO notified the veteran of the denial 
of his claim for an increased evaluation of his service-
connected post-traumatic stress disorder.  

On September 2, 1997, in the course of a hearing before the 
RO, the veteran filed a notice of disagreement with the July 
1997 denial of his claim for an increased evaluation for 
post-traumatic stress disorder.  

On February 13, 1998, the RO issued a statement of the case 
in response to the September 1997 notice of disagreement.  In 
the correspondence transmitting the February 1998 statement 
of the case, the RO included a recitation of the pertinent 
regulations that applied to the appellant's claim, and a copy 
of VA Form 9, Appeal to the Board of Veterans' Appeals.  
Corresponding copies of this determination were mailed to the 
appellant's accredited representative at the time, AMVETS.  
This determination was mailed to the veteran's last known 
address of record, and was not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (the presumption of regularity of the administrative 
process applies to notices mailed by VA)).

The veteran did not file a substantive appeal within the one 
year period following the date of the original July 29, 1997, 
decision that had denied his May 1997 claim for an increased 
evaluation. 

On May 21, 2001, in conjunction with a hearing before the 
Board pertaining to an unrelated issue, the veteran filed a 
claim for an increased rating for service-connected post-
traumatic stress disorder.  In a February 2002 rating 
decision, the evaluation of post-traumatic stress disorder 
was increased from a 30 percent disability evaluation to a 70 
percent evaluation, effective from May 21, 2001.  This 
decision was expressly based upon the results of a September 
2001 VA psychiatric examination.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Service connection is presently in effect for 
post-traumatic stress disorder, which has been assigned a 70 
percent disability evaluation under the provision of 
38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (2002), 
effective from May 21, 2001.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2002).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2002). 

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2002).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v Derwinski, 3 Vet. App. 129, 
135 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2002). 

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file the notice of 
disagreement, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (here, the RO) 
mailed the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of notification of the determination being appealed,  
whichever period ends later.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 20.302 (2002).

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (2002).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (2002).

As noted, the veteran has challenged the effective date of 
the award of the 70 percent disability evaluation for his 
post-traumatic stress disorder.  It is his basic contention 
that he initially raised the issue of an increased rating for 
post-traumatic stress disorder on May 6, 1997, and was denied 
in a rating decision of July 27, 1997.  He argues that he 
expressed his disagreement with the July 1997 rating decision 
during a personal hearing on September 2, 1997, but never 
heard anything more about the claim thereafter until he had 
to raise the issue again in the May 21, 2001 Board hearing.  
He contends that because VA never responded to his September 
1997 notice of disagreement by sending him a VA Form 9, the 
claim remained open since that time.  He asserts that the 
effective date of the award should thus reflect the date of 
the receipt of his initial unanswered claim, May 6, 1997.  

First, in answer to the veteran's allegation that he heard 
nothing more from VA about his increased rating claim after 
filing his notice of disagreement in September 1997, it is 
critical to note that the evidence includes a statement of 
the case dated February 6, 1998, and issued February 13, 
1998, in response to the September 1997 notice of 
disagreement.  This fact is essentially dispositive.  As 
noted above, this document was mailed to the veteran at his 
last known address and was not returned by the United States 
Postal Service as undeliverable, and thus receipt by the 
veteran is presumed.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (the presumption of regularity of the 
administrative process applies to notices mailed by VA)).  
Moreover, copies of the statement of the case and attachments 
were sent to the veteran's representative.  The veteran did 
not file a substantive appeal in response to that statement 
of the case (nor did he file any other document that could be 
construed as such or any document requesting an extension of 
time to file a substantive appeal) and the July 1997 denial 
of an increased evaluation for post-traumatic stress disorder 
became final.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).  

The next communication on the matter of the evaluation of his 
service-connected post-traumatic stress disorder was imparted 
by the veteran on May 21, 2001, during the course of a 
hearing before the Board on an unrelated matter.  The 
veteran's statements at that hearing were construed as a 
claim for an increased evaluation for post-traumatic stress 
disorder.  The Board notes that between the time of the July 
1997 final decision, and the May 2001 claim for an increased 
rating, no further medical evidence pertaining to the level 
of disability resulting from the veteran's post-traumatic 
stress disorder was evinced or associated with the claims 
file.  The only pertinent evidence subsequent to the July 
1997 rating decision came in the forms of a September 2001 VA 
psychiatric examination and August 2002 VA psychiatric 
examination that were conducted in the development of the 
veteran's May 2001 claim for an increased rating.  The Board 
finds that until the filing of that claim, it was not 
factually ascertainable from the evidence of record, that the 
veteran's service-connected post-traumatic stress disorder 
had increased in severity over that manifested at the time of 
the July 1997 rating decision.  Consequently, the veteran is 
not entitled to an effective date for the grant of the 70 
percent evaluation for service-connected post-traumatic 
stress disorder prior to May 21, 2001, the date he filed his 
reopened/increased rating claim.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
veteran's claim for an earlier effective date.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, the 
decision of the RO is affirmed.


ORDER

Entitlement to an effective date earlier than May 21, 2001, 
for the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder is denied.


REMAND

In November 2002, the veteran through his representative has 
filed a notice of disagreement with the RO's August 2002 
denial of the claim for entitlement to an increased 
evaluation for his service-connected post-traumatic stress 
disorder, currently rated as 70 percent disabling.  
Consequently, the Board must remand this issue for 
promulgation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

This claim is accordingly REMANDED for the following:

1. The RO should ensure that all notice 
and development requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are satisfied.  38 U.S.C.A. § 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

2.  Thereafter, the RO should issue a 
statement of the case with regard to the 
issue of entitlement to an increased 
evaluation for his service-connected 
post-traumatic stress disorder, currently 
rated as 70 percent disabling.  The 
veteran should be notified of the time 
limit within which he must submit a 
timely and adequate substantive appeal in 
order to assure appellate review.  The 
case is to be returned to the Board only 
if a timely and adequate substantive 
appeal is filed as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference as to the ultimate 
disposition of this claim should be made.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

